Case 1:17-cv-10432-DJC Document 68-3 Filed 12/17/18 Page 1 of 3




                EXHIBIT B
          Case 1:17-cv-10432-DJC Document 68-3 Filed 12/17/18 Page 2 of 3



From: "Pennock, Paul" <PPennock@weitzlux.com>
Date: 11/14/18 1:40 PM (GMT-05:00)
To: Olaf Aprans <oaprans@clinmuzyka.com>
Subject: Re: Supplemental Report of Rik Van Hemmen

Olaf,

A touch late, no? Seriously though, this Supplemental "Report" is completely unclear as to what
he means by the statement that the Walker depo provides additional insight on the document
production and the condition of the door. Those really are not adequate disclosures of opinions
as currently written. Anyway, I doubt that I am going to object on basis of tardiness and I don't
think I am even going to require a supplemental dep, but I have to know what in the world his
additional insights are, in order to finally decide this. Can you please have him draft a letter that
gives me this specific information? If this really was just to get it on the record that he reviewed
Walker's depo, because that was missing and someone realized it when Walker was served the
other day, that's fine. I just need to know that. Thanks.




Sent from my Verizon, Samsung Galaxy smartphone



-------- Original message --------
From: Olaf Aprans <oaprans@clinmuzyka.com>
Date: 11/13/18 7:47 AM (GMT-05:00)
To: Shannon Pennock <shannonpennock@pennocklawfirm.com>, "Pennock, Paul"
<PPennock@weitzlux.com>
Subject: Supplemental Report of Rik Van Hemmen

Dear Shannon and Paul,

Attached please find the supplemental report of Rik Van Hemmen.

Thanks,

Olaf

Olaf Aprans
Clinton & Muzyka, PC
88 Black Falcon Ave., Ste. 200
Boston, MA 02210
Tel. (617) 723-9165
         Case 1:17-cv-10432-DJC Document 68-3 Filed 12/17/18 Page 3 of 3



Fax. (617) 720-3489

Please visit us at http://www.weitzlux.com

************************************************************************

The information contained in this message may be privileged and confidential and
protected from disclosure. If the reader of this message is not the intended recipient,
or an employee or agent responsible for delivering this message to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this communication in error,
please notify us immediately by telephone or by replying to the message and deleting it
and all of its attachments from your computer. Thank you. Weitz & Luxenberg, P.C.

Every effort is made to keep our network free from viruses. You should, however,
review this e-mail message, as well as any attachment thereto, for viruses. We take
no responsibility and have no liability for any computer virus which may be transferred
via this e-mail message.

All e-mails sent to Weitz & Luxenberg, P.C. or any individuals at Weitz & Luxenberg,
P.C. are carefully scanned for viruses and content. The sender should have no
expectation of privacy in said transmission.

In the course of scanning all incoming e-mails to W & L, virus scanning software may
block the e-mail and prevent it from being delivered. Neither the intended recipient nor
the sender will receive notice that their transmission has been blocked.

All e-mail to W & L or any individuals at W & L should be followed up by hard copy
including attachment(s), as specific file types may be blocked at any time without
notice being provided to sender or recipient.

************************************************************************
